FILED
                            NOT FOR PUBLICATION                                 APR 19 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.    16-30161

              Plaintiff-Appellee,                D.C. No. 2:14-cr-00042-RSM

 v.
                                                 MEMORANDUM*
JONATHAN PIERCE BOOTHE,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert S. Lasnik, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Jonathan Pierce Boothe appeals from the district court’s judgment and

challenges his guilty-plea convictions and 72-month aggregate sentence for bank

fraud, in violation of 18 U.S.C. §§ 2 and 1344; aggravated identity theft, in

violation of 18 U.S.C. §§ 2 and 1028A; and being a felon in possession of a

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Pursuant to Anders

v. California, 386 U.S. 738 (1967), Boothe’s counsel has filed a brief stating that

there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Boothe the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Boothe waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver, except that the

waiver is invalid as to the restitution order because, at the time of the waiver,

Boothe was not provided with any estimate of the restitution amount. See United

States v. Tsosie, 639 F.3d 1213, 1217 (9th Cir. 2011). Nonetheless, our

independent review of the record discloses no arguable grounds for relief as to the

restitution order. We accordingly affirm the restitution order. We dismiss the

remainder of the appeal in light of the valid appeal waiver. See United States v.

Watson, 582 F.3d 974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                        16-30161